Carleton, J.,

delivered the opinion of the court.
The petitioners allege, that Burr S. Hall, now deceased, was appointed their tutor in August, 1833; that he took possession of their estate, sold a portion of it, and otherwise appropriated its funds to his own use, without having ever rendered any account of his administration. The defendant, Moore, is sued as the security on the tutor’s bond, and judgment is prayed for against him for the amount unaccounted for by the deceased tutor.
At the trial of the cause, no tutor’s bond was produced, but another bond was exhibited in its stead, purporting to have been given by the deceased, as administrator of the estate of plaintiffs’ parents, John and Harriet Stafford; whereupon, the judge rendered a judgment as of non-suit, against the plaintiffs, who .appealed.
We think the j udge decided correctly. The bond exhibited did not form the basis of the action; was, in its nature, very different from a tutor’s' bond, and involving different responsibilities.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.